


Exhibit 10.7

 

SECOND AMENDMENT

TO

RESEARCH COLLABORATION AND LICENSE AGREEMENT

 

This SECOND AMENDMENT TO RESEARCH COLLABORATION AND LICENSE AGREEMENT (this
“Second Amendment”) dated as of February 20, 2007, is entered into by and
between Merck & Co., Inc. (“MERCK”) and ARENA PHARMACEUTICALS, INC., (“ARENA”)
and amends that certain Research Collaboration and License Agreement between
MERCK and ARENA, effective as of October 21, 2002, as subsequently amended by
the First Amendment to the Research Collaboration and License Agreement between
MERCK and ARENA, dated October 20, 2004 (as so amended, the “Agreement”).

 

MERCK and ARENA, for good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, and intending to be
legally bound hereby, agree as follows:

 

1              DEFINITIONS AND GENERAL TERMS

 

1.1           All capitalized terms used and not defined in this Second
Amendment shall have the meaning as set out in the Agreement.

 

1.2           The term “Effective Date of this Second Amendment” shall be
February 20, 2007.

 

1.3           Except as modified by this Second Amendment, the terms of the
Agreement shall continue in full force and effect without modification.

 

1.4           Notwithstanding anything else to the contrary in this Second
Amendment, this Second Amendment shall not be effective unless and until the
transactions contemplated by the Common Stock Purchase Agreement dated
February 20, 2007, by and between MERCK and ARENA shall have closed.

 

2              AMENDMENTS TO THE AGREEMENT

 

As of the Effective Date of this Second Amendment, the Parties amend the
Agreement as follows:

 

4.1           Section 2.2(e) of the Agreement is deleted in its entirety and
replaced with the following:

 

“(e)                            From the second anniversary date of the
Effective Date until February 20, 2007, ARENA shall dedicate nineteen (19) FTEs
to the Program to work directly and exclusively on the Program, and MERCK will
provide funding for that number of FTEs at the Annual FTE Rate.  From
February 21, 2007 until October 21, 2007, ARENA shall dedicate fourteen (14)
FTEs to the Program to work directly and exclusively on the Program, and MERCK
will provide funding for that number of FTEs at the Annual FTE Rate.  The JRC is
entitled to modify the number of

 

--------------------------------------------------------------------------------


 

ARENA FTEs dedicated to the Program, if such decision is unanimous.  For
clarity, Merck shall not be entitled to unilaterally change the number of ARENA
FTEs dedicated to the Program and funded by MERCK that would result in a
reduction of FTEs.”

 

This Second Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.

 

[Signatures on following page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Second Amendment to be
duly executed in the name of and on its behalf, as of the Effective Date of this
Second Amendment.

 

 

 

ARENA PHARMACEUTICALS, INC.

 

 

MERCK & CO., INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jack Lief

 

By:

/s/ Judy C. Lewent

 

Name: Jack Lief

 

 

Name: Judy C. Lewent

 

Title: President and CEO

 

 

Title: Executive VP and CFO

 

 

 

 

 

 

February 20, 2007

 

 

February 20, 2007

 

Date

 

 

Date

 

3

--------------------------------------------------------------------------------
